OPINION
BELCHER, Judge.
This is an original application for a writ of habeas corpus to this court seeking a hearing on whether bail upon a complaint charging her with the possession of heroin is excessive.
It is made to appear that subsequent to the filing of the application herein an indictment has been returned charging the petitioner with said offense, and the question of her right to a hearing on reduction of bail upon the charge by complaint has therefore become moot. Ex parte Davis, Tex.Cr.App., 290 S.W.2d 669.
The petition is dismissed.